DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This Office Action is in response to Applicant’s reply filed on 08 February 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-6 and 10-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamazaki et al. (U.S. Pub. 2011/0084267), hereinafter referred to as Yamazaki ‘267, in view of Onogi et al. (U.S. Pub. 2008/0100762).
Claim 2:  Yamazaki ‘267 discloses semiconductor device comprising: 

a gate insulating film (204; Fig. 5C, paragraph 119) covering the gate electrode (203);
an oxide semiconductor film (205; Fig. 5C, paragraph 121) overlapping with the gate electrode (203) with the gate insulating film (204) interposed therebetween;
a pair of electrodes (207a and 207b; Fig. 5C, paragraph 144) over and in contact with the oxide semiconductor film (205); 
a first oxide insulating film (208b; Fig. 5C, paragraphs 157 and 164) over the oxide semiconductor film (205) and the pair of electrodes (207a and 207b); and
a first nitride insulating film (211 and/or 7059; Figs. 5C and 17C, paragraphs 179 and 406) over and in contact with the first oxide insulating film (208b);
an organic insulating film (7053; Fig. 17C, paragraph 415) over and in contact with the first nitride insulating film (211 and/or 7059); and
a second insulating film (7055; Fig. 17C, paragraph 415) over and in contact with the organic insulating film (7053), 
wherein the oxide semiconductor film (205) comprises indium, gallium, and zinc (paragraph 121),
wherein the second insulating film (7055) is in contact with the first nitride insulating film (211 and/or 7059) (Fig. 71C).
Yamazaki ‘267 appears not to explicitly disclose the second insulating film is a second nitride insulating film.
Onogi et al., however, discloses nitrogen is a suitable material for the second insulating film (58; Fig. 4, paragraph 42).

Claim 3:  Yamazaki ‘267 in view of Onogi et al. discloses the semiconductor device according to claim 2 and Yamazaki ‘267 further discloses the first oxide insulating film (208b) is a dense oxide insulating film (paragraph 159 and 164).
Claim 4:  Yamazaki ‘267 in view of Onogi et al. discloses the semiconductor device according to claim 2 and Yamazaki ‘267 further discloses the first oxide insulating film (208b) is not in contact with the oxide semiconductor film (205) (Fig. 5C).
Claim 5:  Yamazaki ‘267 in view of Onogi et al. discloses the semiconductor device according of claim 2 and Yamazaki ‘267 further discloses a thickness of the first oxide insulating film (208b) is at least 1 nm (paragraph 164).
Yamazaki ‘267 in view of Onogi et al. appears not to explicitly disclose a thickness of the first oxide insulating film is greater than or equal to 5 nm and less than or equal to 150nm.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Yamazaki ‘267 in view of Onogi et al. to have made a thickness of the first oxide insulating film is greater than or equal to 5 nm and less than or equal to 150nm because in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists (M.P.E.P. § 2144.05).
Claim 6:  Yamazaki ‘267 in view of Onogi et al. discloses the semiconductor device according of claim 2 and Yamazaki ‘267 further discloses the first oxide insulating film (208b) is a silicon oxide film or a silicon oxynitride film (paragraph 164).
Claim 10:  Yamazaki '267 discloses a semiconductor device comprising:
a gate electrode (203; Fig. 5C, paragraph 117);
a gate insulating film (204; Fig. 5C, paragraph 119) covering the gate electrode (203);
an oxide semiconductor film (205; Fig. 5C, paragraph 121) overlapping with the gate electrode (203) with the gate insulating film (204) interposed therebetween;
a pair of electrodes (207a and 207b; Fig. 5C, paragraph 144) over and in contact with the oxide semiconductor film (205);
a first insulating film (lower layer of 208a; Fig. 5C, paragraphs 157 and 158) over and in contact with the oxide semiconductor film (205), the first insulating film (208a) comprising oxygen and silicon (paragraph 158);
a second insulating film (upper layer of 208a; Fig. 5C, paragraphs 157 and 158) over and in contact with the first insulating film (lower layer of 208a), the second insulating film (upper layer of 208a) comprising oxygen and silicon (paragraph 158);
a third insulating film (208b; Fig. 5C, paragraph 157) over and in contact with the second insulating film (upper layer of 208a), the third insulating film (208b) comprising oxygen and silicon (paragraph 164); and

an organic insulating film (7053; Fig. 17C, paragraph 415) over and in contact with the fourth insulating film (211 and/or 7059); and
a fifth insulating film (7055; Fig. 17C, paragraph 415) over and in contact with the organic insulating film (7053), 
wherein the oxide semiconductor film (205) comprises indium, gallium, and zinc (paragraph 121),
wherein the fifth insulating film (7055) is in contact with the fourth insulating film (211 and/or 7059) (Fig. 17C).
Yamazaki ‘267 appears not to explicitly disclose the fifth insulating film comprising nitrogen and silicon.
Onogi et al., however, discloses nitrogen and silicon are suitable materials for the fifth insulating film (58; Fig. 4, paragraph 42).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Yamazaki ‘267 with the disclosure of Onogi et al. to have made the fifth insulating film comprise nitrogen and silicon because the selection of known materials based on its suitability for its intended purpose is obvious (see, for example, M.P.E.P. § 2144.07, and precedents cited therein). 
Claim 11:  Yamazaki ‘267 in view of Onogi et al. discloses the semiconductor device according to claim 10 and Yamazaki ‘267 further discloses the third insulating film (208b) is a dense oxide insulating film (paragraph 159 and 164).
Claim 12:  Yamazaki ‘267 in view of Onogi et al. discloses the semiconductor device according to claim 10 and Yamazaki ‘267 further discloses a thickness of the third insulating film (208b) is at least 1 nm (paragraph 164).
Yamazaki ‘267 in view of Onogi et al. appears not to explicitly disclose a thickness of the first oxide insulating film is greater than or equal to 5 nm and less than or equal to 150nm.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Yamazaki ‘267 in view of Onogi et al. to have made a thickness of the third insulating film is greater than or equal to 5 nm and less than or equal to 150nm because in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists (M.P.E.P. § 2144.05).
Claim 13:  Yamazaki ‘267 in view of Onogi et al. discloses the semiconductor device according of claim 10 and Yamazaki ‘267 further discloses the third insulating film (208b) is a silicon oxide film or a silicon oxynitride film (paragraph 164).

Claims 7, 8 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamazaki ‘267 in view of Onogi et al. as applied to claim 2 above, and further in view of Yamazaki (U.S. Pub. 2011/0284848), hereinafter referred to as Yamazaki ‘848.
Claim 7:  Yamazaki ‘267 in view of Onogi et al. discloses the semiconductor device according to claim 2 and Yamazaki ‘267 further discloses a second insulting film (lower layer of 208a; Fig. 5C, paragraphs 157 and 158) over and in contact with the oxide semiconductor film (205) and a third insulating film (upper layer of 208a; Fig. 5C, 
Yamazaki ‘267 in view of Onogi et al. appears not to explicitly disclose the second insulating film is an insulating film though which oxygen penetrates and the third insulating film comprises oxygen at a higher proportion than a stoichiometric composition.
Yamazaki ‘848, however, discloses the second insulating film (110a; Fig. 3A, paragraph 100) is an insulating film though which oxygen penetrates (paragraphs 18, 19 and 64) and the third insulating film (110b; Fig. 3A, paragraphs 66) comprises oxygen at a higher proportion than a stoichiometric composition in order to reduce oxygen deficiency in the oxide semiconductor film (paragraphs 64 and 66).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Yamazaki ‘267 in view of Onogi et al. with the disclosure of Yamazaki ‘848 to have made the second insulating film is an insulating film though which oxygen penetrates and the third insulating film comprise oxygen at a higher proportion than a stoichiometric composition in order to reduce oxygen deficiency in the oxide semiconductor film.
Claim 8:  Yamazaki ‘267 in view of Onogi et al. in view of Yamazaki ‘848 discloses the semiconductor device according to claim 7 and further discloses a third insulting film (upper layer of 208a of Yamazaki ‘267) over and in contact with the oxide semiconductor film (205 of Yamazaki ‘267), wherein the third insulating film (upper layer of 208a of Yamazaki ‘267) comprises oxygen at a higher proportion than a 
Claim 14:  Yamazaki ‘267 in view of Onogi et al. discloses the semiconductor device according to claim 10.
Yamazaki ‘267 in view of Onogi et al. appears not to explicitly disclose the second insulating film comprises oxygen at a higher proportion than a stoichiometric composition.
Yamazaki ‘848, however, discloses the second insulating film (110a; Fig. 3A, paragraph 100) comprises oxygen at a higher proportion than a stoichiometric composition in order to reduce oxygen deficiency in the oxide semiconductor film (paragraph 66).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Yamazaki ‘267 in view of Onogi et al. with the disclosure of Yamazaki ‘848 to have made the second insulating film comprise oxygen at a higher proportion than a stoichiometric composition in order to reduce oxygen deficiency in the oxide semiconductor film.

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamazaki ‘267 in view of Onogi et al. in view of Yamazaki ‘848 as applied to claim 8 above, and further in view of Ohta et al. (U.S. Pub. 2003/0181014).
Claim 9:  Yamazaki ‘267 in view of Onogi et al. in view of Yamazaki ‘848 discloses the semiconductor device according to claim 8 and Yamazaki ‘267 further 
Yamazaki ‘267 in view of Onogi et al. in view of Yamazaki ‘848 appears not to explicitly disclose an etching rate of the first oxide insulating film is lower than an etching rate of the third insulating film.
Ohta et al., however, discloses silicon oxynitride having a lower etching rate than silicon oxide (paragraph 52).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Yamazaki ‘267 in view of Onogi et al. in view of Yamazaki ‘848 with the disclosure of Ohta et al. to have made silicon oxynitride having a lower etching rate than silicon oxide in order to have better control with etching the insulating layers.  Yamazaki ‘267 in view of Onogi et al. in view of Yamazaki ‘848 in view of Ohta et al. would therefore disclose an etching rate of the first oxide insulating film is lower than an etching rate of the third insulating film.

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamazaki ‘267 in view of Onogi et al. as applied to claim 10 above, and further in view of Ohta et al. (U.S. Pub. 2003/0181014).
Claim 15:  Yamazaki ‘267 in view of Onogi et al. discloses the semiconductor device according to claim 10 and Yamazaki ‘267 further discloses the third insulating film (208b) can be silicon oxynitride (paragraph 167) and the second insulating film (upper layer of 208a) can be silicon oxide (paragraph 158).

Ohta et al., however, discloses silicon oxynitride having a lower etching rate than silicon oxide (paragraph 52).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Yamazaki ‘267 in view of Onogi et al. with the disclosure of Ohta et al. to have made silicon oxynitride having a lower etching rate than silicon oxide in order to have better control with etching the insulating layers.  Yamazaki ‘267 in view of Onogi et al. in view of Ohta et al. would therefore disclose an etching rate of the third insulating film is lower than an etching rate of the second insulating film

Claims 16 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamazaki ‘267 in view of Onogi et al. as applied to claims 2 and 10 above, and further in view of Harrap et al. (U.S. Patent 3,607,480).
Claim 16:  Yamazaki ‘267 in view of Onogi et al. discloses the semiconductor device according to claim 2 and Yamazaki ‘267 further discloses the first oxide insulating film (208b) is an oxide insulating film (silicon oxide) (paragraphs 158 and 164).
Yamazaki ‘267 in view of Onogi et al. appears not to explicitly disclose the first oxide insulating film is an oxide insulating film which an etching rate with hydrofluoric acid of 0.5 wt% at 25 °C is lower than or equal to 10 nm/min.
2; Fig. 7) having an etching rate with hydrofluoric acid (HF; Fig. 7) of 0.5wt% at 25 °C (24.5°C; Fig. 7) is lower than or equal to 10 nm/mm (less than 100 Å/min; Fig. 7).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Yamazaki ‘267 in view of Onogi et al. with the disclosure of Harrap et al. to have made the first oxide insulating film have an etch rate with hydrofluoric acid of 0.5 wt% at 25 °C is lower than or equal to 10 nm/min in order to control the rate in which the first oxide insulating layer is etched as to not over-etch the first oxide insulating layer. 
Claim 17:  Yamazaki ‘267 in view of Onogi et al. discloses the semiconductor device according to claim 2 and Yamazaki ‘267 further discloses the third insulating film (208b) is an oxide insulating film (silicon oxide) (paragraphs 158 and 164).
Yamazaki ‘267 in view of Onogi et al. appears not to explicitly disclose the third insulating film is an oxide insulating film which an etching rate with hydrofluoric acid of 0.5 wt% at 25 °C is lower than or equal to 10 nm/min.
Harrap et al., however, discloses an insulating layer (SiO2; Fig. 7) having an etching rate with hydrofluoric acid (HF; Fig. 7) of 0.5wt% at 25 °C (24.5°C; Fig. 7) is lower than or equal to 10 nm/mm (less than 100 Å/min; Fig. 7).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Yamazaki ‘267 in view of Onogi et al. with the disclosure of Harrap et al. to have made the third insulating film have an etch rate with hydrofluoric acid of 0.5 wt% at 25 °C is lower than or equal to 10 nm/min in order to . 

Response to Arguments
Applicant's arguments filed 08 February 2021 have been fully considered but they are not persuasive. 
Applicant contends the prior art, either alone or in combination, does not teach or suggest an organic insulating film.
Examiner notes Yamazaki ‘267 discloses an organic insulating film (7053; Fig. 17C, paragraph 415).
Applicant contends the prior art, either alone or in combination, does not teach or suggest a second nitride insulating layer, as required by claim 2, or a fifth insulating film comprising nitrogen and silicon, as required by claim 10.
Examiner notes since Yamazaki ‘267 discloses a second insulating film (7055; Fig. 17C, paragraph 415) and a fifth insulating film (7055; Fig. 17C, paragraph 415), Yamazaki ‘267 in view of Onogi et al. would disclose a second nitride insulating layer and a fifth insulating film comprising nitrogen and silicon (see rejections of claims 2 and 10 above).
Applicant contends the prior art, either alone or in combination, does not teach or suggest a first oxide insulating film and a first nitride insulating film, as required by claim 2, or a third insulating film comprising oxygen and fourth insulating film comprising nitrogen, as required by claim 10.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN LIN whose telephone number is (571)270-1274.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.L/           Examiner, Art Unit 2815                                                                                                                                                                                             
/MONICA D HARRISON/           Primary Examiner, Art Unit 2815